DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23, 25, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert US 2015/0201555 A1 in view of McCluskey et al. US 2013/0002198 and Velderman et al. US 2016/0242356 A1.

Independent Claim 20: Willgert discloses a system for cutting grass of a plurality of lawns comprising: 
A) two or more robotic lawn mowers (100, “fleet” disclosed in para. [0007], ln. 2 and the final four lines of para. [0050]) which each has a rechargeable energy storage (para. [0019], lns. 
C) two or more fences (30, the lawn mowers of Willgert’s fleet each require a fence to navigate the lawns to be mowed, see para. [0018], lns. 7-19), each fence delineating an individual lawn (20) of the plurality of lawns and configured to be operable while a respective of said two or more robotic lawn mowers is operating at the respective of the plurality of lawns (the “fleet management”, para. see the final four lines of [0050]), as per claim 20.
However, Willgert fails to disclose:
B) a mobile carrier comprising means for mobility to transport said two or more robotic lawn mowers, and also comprising:
a) at least two holders, each of which is capable of retaining one of said two or more robotic lawn mowers, and 
b) a charging system for said rechargeable energy storage, and 
wherein the mobile carrier transporting said two or more robotic lawn mowers from a location remote from the plurality of lawns to the plurality of lawns, with each of said two or more robotic lawn mowers being taken to the respective of the plurality of lawns, each of said two or more robotic lawn mowers operating to cut grass at the respective of the plurality of lawns, and the mobile carrier transporting said two or more robotic lawn mowers from the plurality of lawns subsequent to the operation of cutting grass at the plurality of lawns, as per claim 20.
Velderman discloses B) a mobile carrier (250, Fig. 5) comprising means for mobility (300) to transport a lawn mower (100), and also comprising:
a) a holder (263) capable of retaining the lawn mower;

While Velderman’s mobile carrier only discloses a single holder, McCluskey discloses a mobile carrier (102) comprising at least two holders (106), each of which is capable of retaining two or more robotic lawn mowers (please note: the phrase “configured to” is not a positive recitation but instead only requires that the holder be capable of carrying out the recited function, in this case transporting and charging a lawn mower, which it is capable of doing), as per claim 20.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Velderman’s mobile carrier and charging system for Willgert’s lawn mower in order to simultaneously transport and recharge the lawn mower. Additionally, it would be obvious to provide at least two holders on Velderman’s mobile carrier as taught by McCluskey in order to transport Willgert’s fleet of lawn mowers. 
It can be seen then, that when Willgert is combined with Velderman and McCluskey, that the mobile carrier of Velderman and McCluskey will transport said two or more robotic lawn mowers of Willgert from a location remote from the plurality of lawns to the plurality of lawns, with each of said two or more robotic lawn mowers being taken to the respective of the plurality of lawns, each of said two or more robotic lawn mowers operating to cut grass at the respective of the plurality of lawns, and the mobile carrier transporting said two or more robotic lawn mowers from the plurality of lawns subsequent to the operation of cutting grass at the plurality of lawns, as per claim 20.



Dependent Claims 21-23, 25, 35: Velderman further discloses wherein: 
a) said rechargeable energy storage (103), of the lawn mower, is a rechargeable battery, and 
b) said charging system (252) is capable of connecting the holder (263) of the carrier (250) to an external electrical power supply system (254), as per claim 22.
Willgert further discloses two or more power arrangements (inherent to the fence 30 which emits electrical signals, para. [0018], lns. 11-14), each power arrangement being associated with a respective fence (30) and being configured to provide electrical energy to the respective fence, each power arrangement comprising: 
A) a fixed part (30) placed at a lawn to be cut, and 4Appl. No. 15/781,572 Amendment dated: March 24, 2021 Reply to: the Notice of February 9, 2021 AND the Office Action of August 19, 2020 
B) a removable part which contains at least one of: 
a) a circuit card (inherent to the operation of the fence 30 as described in para. [0018], lns. 11-14) necessary for providing voltage to said fence, and 
b) a battery or solar cell providing voltage to said fence, as per claim 25;
wherein each of said two or more fences (30) is electrically operable (para. [0018], lns. 11-14), as per claim 35.
However, the combination fails to disclose wherein said robotic lawn mowers have a weight in the range of 5-21 kg and at least one exhibits a weight to cutting capacity ratio, WCCR, value in the range of 0.01-0.2 kg/m2/hour, as per claim 21;
wherein every one of said two or more mowers are capable of at least one of:
a) a daily effective cutting time of 1 hour/mower, 
b) a cutting capacity of 100 m2/hour, 
c) a cutting time without recharging of 1.5 hours/mower, and 
2/mower, as per claim 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a lawnmower in a weight range of 5-21kg and at least one exhibits a weight to cutting capacity ratio value in the range of 0.01-0.2 kg/m2/hour, as per claim 21, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide lawnmowers with a daily effective cutting time of 1 hour/mower, a cutting capacity of 100 m2/hour, a cutting time without recharging of 1.5 hours/mower, or cutting area without recharging of 200 m2/mower, as per claim 23, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willgert in view of Velderman and McCluskey as applied to claim 23 above and further in view of Abramson et al. 8,306,659.

Dependent Claim 24: The device is disclosed as applied above. However, the combination fails to disclose software for recharging the rechargeable batteries, which software and rechargeable batteries are adapted to each other to optimize at least one of a) the daily effective cutting time/mower, b) a mean cutting capacity and c) the cutting time without recharging and d) the cutting area without recharging, as per claim 24.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lawn cutting optimization of Abramson on the system of Willgert, Velderman and McCluskey in order to optimize the lawn mowing session and the energy required for the session.

Response to Arguments
Applicant argues that a logical person would not combine Willgert, McCluskey and Velderman. However, as seen above, the order of references has been switched so that the rejection is now Willgert in view of Velderman and McCluskey. Specifically, Velderman teaches that it is known in the art to provide lawn mower transport with on-board recharging capabilities which would transport and recharge the lawn mowers of Willgert’s fleet. Then it is McCluskey that teaches multiple holders for transporting and charging multiple work vehicles at once. 
	As to applicant’s arguments against the transportation of the lawn mowers, applicant is giving these claim limitations more weight than they are granted. The claim is drawn to a system. As long as the prior art discloses the parts and structure of the system, the claim is satisfied. Any limitations drawn to the method of use are not given weight in an apparatus or system claim. 
	As for the two or more fences, Willgert discloses the use of a fence per lawn. So each lawn mower of the fleet will mow a lawn with its own fence, hence the two or more fences.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y. Coupe, can be reached at (571) 270-3614.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 19, 2021